DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
 
This action is in response to the papers filed May 7, 2021.  Currently, claims 1-13, 18-20, 23-24.

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The Wang 102 rejection has been withdrawn in view of the arguments about the publication date.  Medline indicates the EDAT is July 22, 2015.  This is not prior art. 
The 112b rejection has been withdrawn in view of the amendment to the claims.  
The Singyoji 102 has been withdrawn in view of the amendments to the claims to require a primary brain or spinal cord tumor.  

Election/Restrictions
Applicant's election without traverse of TERT promoter in Claim 24, in the paper filed August 6, 2019 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2016/041862, filed July 12, 2016 and claims priority to provisional 62/192,424, filed July 14, 2015.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites assaying determines one or more mutations in the nucleic acids in the CSF.  Claim 1 also required assaying for one or .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-13, 18, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Clinical Chemistry, Vol. 61, No. 3, pages 514-522, January 20, 2015). 
Pan teaches a method of obtaining CSF samples from humans with primary brain tumors and assaying nucleic acids in the CSF.  Specifically Pan teaches detecting DNA within CSF to characterize tumor specific mutations (abstract).  Pan teaches using digital PCR and sequencing to quantify tumor mutations in the cfDNA of CSF from 7 patients with solid brain tumors. Pan teaches CSF, blood and brain tumor tissue were collected at the time of surgical resection (page 515, col. 1)(limitations of Claim 5).  The CSF was collected at the time of a clinically indicated lumbar puncture (page 515, col. 1)(limitations of Claim 20).  Pan also performs exome sequencing and ddPCR and targeted amplicon sequencing for tumor and normal DNA (page 516, col. 1)(limitations of Claim 8-12, 23).  Table 1 illustrates mutations that were identified (page 520, col. 1)(limitations of Claim 3, 4).  Pan teaches the results were concordant with genetic testing on the primary tumor biopsy indicating the tissue sample from the patient was also determined (abstract)(limitations of Claim 2).   Pan concludes tumor mutations were detectable in the CSF of patients with primary brain tumors (abstract).  
Pan does not specifically teach determining by imaging that the tumor abuts a CSF reservoir or cortical surface. 

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have studied  primary brain tumors that abut a CSF reservoir or cortical surface for nucleic acid mutations in the CSF for diagnosis, characterizing and tracking of CNS tumors, as specifically suggested by Pan.  Pan teaches tracking and characterizing of CNS tumors thru CSF DNA analysis may be an alternative or adjuvant diagnostic assay to the more morbid brain tumor tissue biopsy or insensitive cytology (page 520, col. 2).  Therefore, it would have been prima facie obvious to have imaged primary tumors that abut the CSF reservoir or cortical surface to identify tumors that may be tracked and characterized using CFS mutational analysis for the express benefit of avoiding tissue biopsy and insensitive cytology.  
With regard to Claim 7 and the order of performing the steps of assaying for nucleic acids, such that tissue sample is assayed first followed by assaying nucleic .  

Claims 1-13, 18, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (Primary Central Nervous System Lymphoma:  A Review, pages 210-215, 2002) in view of Pan et al. (Clinical Chemistry, Vol. 61, No. 3, pages 514-522, January 20, 2015). 
McAllister teaches primary central nervous system lymphoma (PCNSL) is an aggressive non-Hodgkin’s lymphoma associated with poor prognosis without treatment (abstract).  McAllister teaches assaying patients for CSF cytology or ocular involvement to make a diagnosis.  McAllister teaches the majority (98%) of lesions abuts a CSF space.  McAllister teaches nonspecific CSF abnormalities may be screened (page 211, col. 2) and combined with flow cytometry and morphologic examination to increase diagnostic value (page 211, col. 2).  McAllister teaches relapse is problematic.  
McAllister does not specifically teach analysis of CSF samples for nucleic acid mutation analysis.  
However, Pan teaches a method of obtaining CSF samples from humans with primary brain tumors and assaying nucleic acids in the CSF.  Specifically Pan teaches 
With regard to Claim 7 and the order of performing the steps of assaying for nucleic acids, such that tissue sample is assayed first followed by assaying nucleic acids in CSF, the order of steps would be obvious to perform in either order.  Pan specifically teaches collecting all three samples, CSF, blood and brain tissue at the time of surgical resection (page 515, col. 1).  The order of assaying would be a mere matter of choice.  The technician performing the assay analysis may elect to sequence the tumor tissue first if the reagents are readily available at the time. As provided in MPEP 2144.04, the courts have held reversing the order of steps or selection of any order of performing steps is obvious in the absence of new or unexpected results.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (Primary Central Nervous System Lymphoma:  A Review, pages 210-215, 2002) in view of Pan et al. (Clinical Chemistry, Vol. 61, No. 3, pages 514-522, January  as applied to Claims 1-6, 8-13, 18, 20, 23 above and further in view of Koelsche et al (Acta Neuropathol, Vol 126, pages 907-915, 2013). 
Neither McAllister nor Pan specifically teach analysis of TERT promoter mutations in the CSF for the CNS primary tumors.  
However, Koelsche teaches TERT promoter mutations are considered hot spot mutations for several human tumor entities.  Koelsche teaches 327 mutations in TERT promoter were found in 1,515 tumors of the human nervous system.  Koelsche teaches TERT promoter mutations predominantly occur in glial tumors of adult patients. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of McAllister and Pan for detecting DNA mutations in a CSF sample from a human with a CNS cancer to analyze known TERT mutations in CNS cancers, including brain or spinal cord tumors, as taught by Koelsche.  Koelsche teaches the frequency of TERT promoter mutations in CNS cancers, therefore, it would have been obvious to have studied TERT promoter mutations in the CSF, as suggested by McAllister and Pan.  

Objections
Applicant is advised that should claim 5 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 25, 2021